DETAILED ACTION

Status of Claims

Claims 1, 3-6, 9-14, 17 & 20 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
Claims 2, 7-8, 15-16 & 18-19 have been cancelled according to the supplemental amendment submitted on 1/13/22.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No Prior Art rejection

Claims 1, 3-6, 9-14, 17 & 20 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Malik (US 20140143126) provides systems and methods for analyzing and managing multiple syndicated loan transaction elements.

Mangini (US 20130132814) provides a method for streamlining the review of electronic content editing.  

Banti (US 20130254710 ) provides a stack creation process automatically that provisions a system-wide stack in the user's messaging application/service.

Gunn (US 20180260368) provides a method allows reviewers to independently propose changes in the document by allowing efficient collaboration across a set of users proposing changes in the document. . 

	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1, 3-6, 9-14, 17 & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 17 as the claim that represents the claimed invention for analysis and is similar to system Claims 1 & 15.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, at a document structure parser of a computing device, an original form of a transaction document, the computing device comprising a display screen;
parsing, via the document structure parser, the received original form of the transaction document to generate an electronic transaction document;
maintaining, by a document management database, the parsed electronic transaction document; and
displaying, by the graphical user interface of the display screen, a listing of portals including a transaction portal, a management portal, and a data portal, each of the portals executing one or more review features being selectable to launch the respective feature, wherein launching a selected review feature causes the graphical user interface to display a dynamic graphical representation of the electronic transaction document that is unique from an original form of the electronic transaction document, and 
wherein the selected review feature comprises one or more provision stacks, a core provision framework, and a compliance feature, launching the provision stacks feature causes the graphical user interface to further display a top-level classification of the electronic transaction document organized into a data structure that includes one or more sections of provisions from the original form of the electronic transaction document, launching the core provision framework feature causes the graphical user interface to highlight one or more key terms and conditions identified from the document, and launching the compliance feature causes the graphical user interface to display provisions relating to one or more compliance requirements from the electronic transaction document based on the identified core provisions.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions or managing interactions between people) of managing a transaction through document review.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interactions or managing interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The document structure parser, computing device, display screen, database, portals, core provision, provision stacks and GUI in Claim 17 are just using generic computer components.   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 17 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 9 – peek, and Claim 10 - stacks/peek - are just being used to further implement the abstract idea; Claim 14 – PDF, Word, CSV file – are just forms of data representation; Claim 20 – peek – are just being used to further implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	
Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Abbott (US 20190121840) provides a system and method for dynamically restructuring intelligent document data in a user interface to perform a specified task.

Clain (US 20170242852) provides a method and a system of automatically making determinations and automatically generating documents on demand, and alerting all the parties when new documents are delivered, particularly with respect to commercial transactions that involve the electronic transmission of documents among two or more parties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695